       Case 2:18-cr-00759-CJC Document 11 Filed 10/20/18 Page 1 of 5 Page ID #:108
 ~n




1     NICOLA T. HANNA
      United States Attorney
2     PATRICK R. FITZGERALD
      Assistant United States Attorney
3     Chief, National Security Division                            OCT 2 0 2018
      DAVID T. RYAN (Cal. Bar No. 295785)
4     Assistant United States Attorney
      Terrorism and Export Crimes Section
5          1500 United States Courthouse
           312 North Spring Street
6          Los Angeles, California 90012
           Telephone: (213) 894-4491
7          Facsimile: (213) 894-2979
           E-mail:    david.ryan@usdoj.gov
8
      Attorneys for Plaintiff
9     UNITED STATES OF AMERICA

10                            UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF C       IFORNA

12    UNITED STATES OF AMERICA,                No. CR ~      ~~~    `~    ~~

13               Plaintiff,                    GOVERNMENT'S NOTICE OF REQUEST FOR
                                               DETENTION
14                    v.

15    ROBERT PAUL RUNDO,

16               Defendant.

17

18         Plaintiff, United States of America, by and through its counsel

19    of record, hereby requests detention of defendant and gives notice of

20    the following material factors:

21         1.    Temporary 10-day Detention Requested (~ 3142(d)) on the

22               following grounds:

23              a.   present offense committed while defendant was on release

24                   pending (felony trial),

25              b.   defendant is an alien not lawfully admitted for

26                   permanent residence; and

27

28
     Case 2:18-cr-00759-CJC Document 11 Filed 10/20/18 Page 2 of 5 Page ID #:109



1        ~    c.    defendant may flee; or

2        ~    d.    pose a danger to another or the community.

3    ~   2.    Pretrial Detention Requested (§ 3142(e)) because no

4              condition or combination of conditions will reasonably

5              assure:

6        ~     a.    the appearance of the defendant as required;

7        ~     b.    safety of any other person and the community.

8    ❑   3.    Detention Requested Pending Supervised Release/Probation

9              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10             § 3143(a)):

11       ❑     a.    defendant cannot establish by clear and convincing

12                   evidence that he/she will not pose a danger to any

13                   other person or to the community;

14       ❑     b.    defendant cannot establish by clear and convincing

15                   evidence that he/she will not flee.

16   ❑   4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

17             § 3142(e))

18       ❑     a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

19                   (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                   greater maximum penalty (presumption of danger to

21                   community and flight risk);

22       ❑     b.    offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or

23                   2332b(g)(5)(B) with 10-year or greater maximum penalty

24                    (presumption of danger to community and flight risk);

25       ❑     c.    offense involving a minor victim under 18 U.S.C.

26                   §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

27                    2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),

28

                                          2
     Case 2:18-cr-00759-CJC Document 11 Filed 10/20/18 Page 3 of 5 Page ID #:110



1                   2260, 2421, 2422, 2423 or 2425 (presumption of danger

2                   to community and flight risk);

3        ~    d.    defendant currently charged with an offense described

4                   in paragraph 5a - 5e below, AND defendant was

5                   previously convicted of an offense described in

6                   paragraph 5a - 5e below (whether Federal or

7                   State/local), AND that previous offense was committed

8                   while defendant was on release pending trial, AND the

9                   current offense was committed within five years of

10                  conviction or release from prison on the above-

11                  described previous conviction (presumption of danger to

12                  community).

13   ~   5.    Government Is Entitled to Detention Hearing Under ~ 3142(f)

14             If the Case Involves:

15       ❑     a.   a crime of violence (as defined in 18 U.S.C.

16                  § 3156(a)(4)) or Federal crime of terrorism (as defined

17                   in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                   sentence is 10 years' imprisonment or more;

19       ❑     b.    an offense for which maximum sentence is life

20                   imprisonment or death;

21       ❑     c.    Title 21 or MDLEA offense for which maximum sentence is

22                   10 years' imprisonment or more;

23       ❑     d.    any felony if defendant has two or more convictions for

24                   a crime set forth in a-c above or for an offense under

25                   state or local law that would qualify under a, b, or c

26                   if federal jurisdiction were present, or a combination

27                   or such offenses;

28

                                          3
      Case 2:18-cr-00759-CJC Document 11 Filed 10/20/18 Page 4 of 5 Page ID #:111



1         ~    e.    any felony not otherwise a crime of violence that

2                    involves a minor victim or the possession or use of a

3                    firearm or destructive device (as defined in 18 U.S.C.

4                    § 921), or any other dangerous weapon, or involves a

5                    failure to register under 18 U.S.C. § 2250;

6         ~    f.    serious risk defendant will flee;

7         ~    g.    serious risk defendant will (obstruct or attempt to

8                    obstruct justice) or (threaten, injure, or intimidate

9                    prospective witness or juror, or attempt to do so).

10   ❑    6.   Government requests continuance of              days for detention

11             hearing under § 3142(f) and based upon the following

12             reason(s):

13

14

15

16

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                           4
     Case 2:18-cr-00759-CJC Document 11 Filed 10/20/18 Page 5 of 5 Page ID #:112



1    ❑   7.   Good cause for continuance in excess of three days exists in

~a            that:

3

4

5

6

7

8    Dated: October 20, 2018             Respectfully submitted,
 9                                       NICOLA T. HANNA
                                         United States Attorney
10
                                         PATRICK R. FITZGERALD
11                                       Assistant United States Attorney
                                         Chief, National Security Division
12

13                                           /s/
                                         DAVID T. RYAN
14                                       Assistant United States Attorney

15                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                          5
